

115 HR 5681 IH: Global Engagement Center Authorities Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5681IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mr. Schneider (for himself and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Defense Authorization Act for Fiscal Year 2017 to clarify certain
			 responsibilities of the Global Engagement Center of the Department of
			 State, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Engagement Center Authorities Act of 2018. 2.Global Engagement Center Section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) is amended—
 (1)by amending paragraph (2) of subsection (a) to read as follows:  (2)PurposeThe purpose of the Center shall be to direct, lead, synchronize, integrate, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter foreign state and non-state propaganda and disinformation efforts aimed at undermining or influencing the policies, security, or stability of the United States and United States allies and partner nations.;
 (2)in subsection (b)— (A)by amending paragraph (1) to read as follows:
					
 (1)Direct, lead, synchronize, integrate, and coordinate interagency and international efforts to track and evaluate counterfactual narratives abroad that threaten the policies, security, or stability of the United States and United States allies and partner nations.;
 (B)by amending paragraph (4) to read as follows:  (4)Identify current and emerging trends in foreign propaganda and disinformation in order to coordinate and shape the development of tactics, techniques, and procedures to expose and refute foreign propaganda and disinformation, and pro-actively support the promotion of credible, fact-based narratives and policies to audiences outside the United States.;
 (C)by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively; (D)by inserting after paragraph (5) the following new paragraph:
					
 (6)Measure and evaluate the activities of the Center, including the outcomes of such activities, and implement mechanisms to ensure activities of the Center are updated to reflect the results of such measurement and evaluation.; and
 (E)by amending paragraph (8), as so redesignated, to read as follows:  (8)Utilize information from appropriate interagency entities to identify the countries, geographic areas, and populations most susceptible to propaganda and disinformation, as well as the countries, geographic areas, and populations in which such propaganda and disinformation is likely to cause the most harm.;
 (3)in subsection (d), by amending paragraphs (1) and (2) to read as follows:  (1)Detailees and assigneesAny Federal Government employee may be detailed or assigned to the Center with or without reimbursement, consistent with applicable laws and regulations regarding such employee, and such detail or assignment shall be without interruption or loss of status or privilege.
 (2)Other personnelThe Secretary of State should, when hiring additional United States citizen personnel, preference use of Foreign Service limited appointments in accordance with section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949). The Secretary may hire United States citizens or aliens, as appropriate, including as personal services contractors, for purposes of personnel resources of the Center, if—
 (A)the Secretary determines that existing personnel resources or expertise are insufficient; (B)the period in which services are provided by a personal services contractor, including options, does not exceed 3 years, unless the Secretary determines that exceptional circumstances justify an extension of up to one additional year;
 (C)not more than 50 United States citizens or aliens are employed as personal services contractors under the authority of this paragraph at any time; and
 (D)the authority of this paragraph is only used to obtain specialized skills or experience or to respond to urgent needs.;
 (4)in subsection (e), by amending paragraph (2) to read as follows:  (2)Notice requirementThe Secretary of Defense shall notify the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives, and the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate of a proposed transfer under paragraph (1) not less than 15 days prior to making such transfer.;
 (5)in subsection (f), by amending paragraphs (1) and (2) to read as follows:  (1)Authority for grantsThe Center is authorized to provide grants or contracts of financial support to civil society groups, media content providers, nongovernmental organizations, federally funded research and development centers, private companies, or academic institutions for the following purposes:
 (A)To support local entities and linkages among such entities, including independent media entities, that are best positioned to refute foreign propaganda and disinformation in affected communities.
 (B)To collect and store in print, online, and social media examples of disinformation and propaganda directed at the United States and United States allies and partner nations.
 (C)To analyze and report on tactics, techniques, and procedures of foreign information warfare and other efforts with respect to disinformation and propaganda.
 (D)To support efforts by the Center to counter efforts by foreign entities to use disinformation and propaganda to undermine or influence the policies, security, and social and political stability of the United States and United States allies and partner nations.
 (2)Funding availability and limitationsThe Secretary of State shall provide that each entity that receives funds under this subsection is selected in accordance with the relevant existing regulations through a process that ensures such entity has the credibility and capability to carry out effectively and in accordance with United States interests and objectives the purposes specified in paragraph (1) for which such entity received such funding.;
 (6)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and (7)by inserting after subsection (g) the following new subsection:
				
 (h)Congressional briefingsThe Secretary of State, together with the heads of other relevant Federal departments and agencies, shall provide a briefing to the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives and the Committee on Foreign Relations and the Committee on Armed Services of the Senate not less often than annually regarding the activities of the Global Engagement Center. The briefings required under this subsection shall terminate on the date specified in subsection (j)..
			